PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/441,433
Filing Date: 24 Feb 2017
Appellant(s): Eihusen et al.



__________________
Mai-Tram Lauer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 16 August 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Arguments
Appellant’s arguments filed 2 November 2021 have been fully considered but they are not persuasive.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).

	Regarding claim 1, appellant states (pages 7-9 of the appeal brief):
“Appellant respectfully submits that the Examiner’s understanding of the Brupbacher’s description is flawed”. Appellant later states “It is apparent in the written description of Brupbacher that the nozzle 48 of domed end 44 is offset from the center (that space being occupied by “centrally located drain opening 78”). Brupbacher teaches that “multiple access nozzles are provide in the domed end portion remotely located from the center.” (column 8, lines 10-12; emphasis added). The offset location of the nozzle on the left in FIG. 3 could be offset to the front or back of the vessel 40 (similarly, nozzle 48 of domed end 46 on the right of FIG. 3 is offset to the top of vessel 40). Brupbacher’s teaching regarding “deviation from the pattern shown” merely states that the pattern of ducting passages can be different than shown to prevent interference with additional nozzles 48. Nothing in Brupbacher’s teaching of “deviation from the pattern shown” suggests actually laying the ducting passage on a nozzle. Thus, Brupbacher does not support the Examiner’s position, set forth at the bottom of page 3 of the Office Action, that the “first longitudinal vent portion extends from the first boss.” Moreover, Brupbacher does not support the Examiner’s position, set forth at the top of page 4 of the Office Action, that “Brupbacher appears to show the first longitudinal vent disposed around the neck of the boss. ... Openings 80 appear to be located in a circle around the boss 48 of figure 3.” Rather, domed end portions 44, 46 having nozzle openings 48 are illustrated in FIG. 3. On domed end portion 46, it is clear that nozzle opening 48 is not centered thereon. On domed end portion 44, nozzle opening 48 may be situated forward or rearward on vessel 40. There is no apparent relation regarding nozzle openings 48 of FIG. 3 and drain opening 78 of FIG. 5 except that they are not coincident. Even if Brupbacher’s nozzles are interpreted to correlate with a boss having a neck as claimed, in FIG. 5, there is no depiction of a nozzle, and there certainly is no teaching that the openings 80 are ends of longitudinal vents that extend to a nozzle. Further, drain opening 78 does not appear to have a nozzle, and there is no teaching that spacers 68 or principal spacers 74 leading to drain opening 78 extend to a nozzle. Thus, none of Brupbacher’s venting passages is described as extending from a boss or nozzle. As shown in Brupbacher’s Figures 3 and 4, the ducting passages 38 vent out of openings 50, 52, which are not positioned anywhere near nozzled openings 48”.
Examiner respectfully disagrees with appellants’ argument above. Claim 1 states, in part “the first longitudinal vent extending at least from the cylindrical portion to the first boss”. As shown in the rejection of claim 1 in the non-final office action mailed 16 August 2021, Brupbacher does teach the first longitudinal vent extending at least from the cylindrical portion to the first boss (figure 3 and 4 and column 7, lines 15-48: The first longitudinal vent portion extends from the first boss and domed portion to at least the cylindrical portion of the vessel). vent defining element 68 extends from the domed portion at boss 48 to at least the cylindrical portion 42 near opening 50 of figure 3, as required by the claim limitation of claim 1. Again, the claim limitation states “the first longitudinal vent extending at least from the cylindrical portion to the first boss”. This is clearly disclosed by Brupbacher, as shown above and in the annotated figures below. Appellants arguments relating to the exact location of the vent defining element, with regards to this specific claim limitation are irrelevant since the Brupbacher reference was not used to locate the exact location of the first longitudinal vent, just the teaching of it extending from the cylindrical portion of the vessel towards the boss. 

    PNG
    media_image2.png
    552
    429
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    627
    692
    media_image3.png
    Greyscale


“Furthermore, Brupbacher appears to show the first longitudinal vent disposed around the neck of the boss (figure 5 and column 7, line 63 through column 8, line 7 and column 8, lines 10-12: the longitudinal vent 68 ends at openings 80 for channeling the fluid away from the vessel. Openings 80 appear to be located in a circle around the boss 48 of figure 3. Furthermore, Brupbacher does state “Deviation from the pattern shown may be required, for example, where multiple access nozzles are provided in the domed end portion remotely located from the center””.  
However, as stated in the next line:
“Since Brupbacher does not explicitly teach an end of the first longitudinal vent is disposed along an outer surface of a neck of the boss, Schlag is provided below to teach the location of the end of the vent defining element)”.
Examiner never stated that Brupbacher explicitly teaches the first longitudinal vent disposed around the neck of the boss. Examiner simply stated that it was possibly disclosed but since it was not explicitly taught by Brupbacher, Schlag was introduced for explicitly teaching the limitation.

Appellant further argues (pages 9-10 of the appeal brief):
“On page 4 of the Office Action, the Patent Examiner concedes that even Duvall and Brupbacher in combination “do not explicitly teach an end of the first longitudinal vent is disposed along an outer surface of a neck of the boss.” The Office Action then turns to Schlag to supply the missing teachings. Appellant respectfully submits that one of ordinary skill in the art would not have been motivated to modify the pressure vessel of the Duvall and Brupbacher combination in view of Schlag as set forth in the Office Action. On page 5 of the Office Action, the Patent Examiner reasons that the modification would be obvious because it “allows for the fluid to exit either end of the vessel ..., thereby militating against a pressure and parasitic fluid cushion build-up between the liner and the outer shell and extending a useful life of the vessel, as explained by Schlag (paragraph 32 and 34).” However, Appellant respectfully submits that Brupbacher, even unmodified, already teaches this result, as explained with reference to FIG. 5 and the teachings of converging spacers 68 at the domed end portions 44, 46 of vessel 40. The Examiner continues, “Furthermore, by placing the end of the first longitudinal vent at the outer surface of the neck of the boss, the fluid will not build up anywhere along the cylindrical portion of the vessel.” Appellant respectfully submits that placing the end of a diffusion layer at the outer surface of the neck of a boss has no effect on whether fluid builds up anywhere along the cylindrical portion of the vessel, compared to vent outlets placed as described by Brupbacher, on the cylindrical and domed end portions of the vessel”. 
Examiner respectfully disagrees. As stated in the non-final rejection (pages 4 and 5), “Duvall, in view of Brupbacher, do not explicitly teach an end of the first longitudinal vent is disposed along an outer surface of a neck of the boss. However, Schlag clearly teaches extending an end of the first longitudinal vent (figure 3, reference 14” near reference 30”) of the pressure vessel (figure 3, reference 10”) from a cylindrical portion of the vessel (figure 3: the cylindrical portion of the vessel 10”) to the outside surface of the neck of a boss (figure 3, at 
    PNG
    media_image4.png
    397
    626
    media_image4.png
    Greyscale

The motivation for combining the Duvall and Brupbacher references with the teachings of Schlag is shown on page 5 of the non-final rejection:
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pressure vessel of Duvall, in view of Brupbacher, to include an end of the first longitudinal vent disposed along an outer surface of a neck of the boss, as disclosed by Schlag, because including an end of the first longitudinal vent disposed along an outer surface of a neck of the boss, allows for the fluid to exit either end of the vessel on the outer surface of the neck of the boss, thereby militating against a pressure and parasitic fluid cushion build-up between the liner and outer shell and extending a useful life of the vessel, as explained by Schlag (paragraph 32 and 34).
Duvall, in view of Brupbacher, do not teach this result as claimed. It appears that the appellant mischaracterized the combination used in the rejection of claim 1. The reference initially being modified is Duvall. As stated in the rejection of claim 1, Duvall was modified to In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Appellant further argues (page 10 of the appeal brief):
“Moreover, one of ordinary skill in the art would not have been motivated to modify the pressure vessel of the Duvall and Brupbacher combination in view of Schlag as set forth in the Office Action because of significant differences in structures taught by the references. As discussed above, Brupbacher describes a system of elongated ducting passages 38 formed as tented portions over spacers 34, 74, which in one embodiment are lengths of wire. As shown in Brupbacher’s FIG. 3 and FIG. 5, the ducting passages vent out of openings 50, 52, or 80. (Col. 7, lines 15-48; col. 8, lines 4-7). In sharp contrast, Schlag’s diffusion layer 14, which is formed from carbon fiber filament wound around inner shell 12, does not include discrete elongated passages that are vented out of a plurality of discrete openings. Appellant respectfully submits that the Patent Examiner has not set forth a prima facie case of obviousness, as the rationale set forth for the modification of Duvall/Brupbacher in view of Schlag is insufficient. The ducting passages of Brupbacher already allow for fluid to exit either end of the vessel and militate against pressure build-up, and specifically without any modification in view of Schlag. Further, the Patent Examiner does not set forth any reason why one of ordinary skill in the art would use a structure described for an extensive porous diffusion layer (as in Schlag) in a very different structure of elongated ducting passages (as in Brupbacher)”.
Examiner respectfully disagrees. All three references discussed in claim 1 disclose pressure vessels. Both Brupbacher and Schlag disclose removal of any fluid build-up within the pressure vessel. Again, it appears appellant is bodily incorporating every aspect of Schlag into the combination of Duvall and Brupbacher. Although Brupbacher and Schlag may have alternative venting mechanisms, Schlag was used to extend an end of the first longitudinal vent of the pressure vessel from a cylindrical portion of the vessel to the outside surface of the neck of a boss, as shown in the rejection of claim 1. The differences of the alternative venting means are irrelevant to the facts of the case.

Regarding claim 12, appellant states (page 11 of the appeal brief):
“Independent claim 12 recites a pressure vessel wherein the first longitudinal vent extends “at least from the cylindrical portion to the first boss.” The Office Action at pages 6 and 7 relies on Brupbacher as teaching that a longitudinal vent extends at least from the cylindrical portion to the first boss. However, as discussed above, Appellant respectfully submits that the passages of Brupbacher on which the Examiner relies do not disclose such a limitation. Moreover, as discussed above, Appellant respectfully submits that the prior art references to Duvall and Brupbacher are not properly combinable with the reference to Schlag, as discussed above”. 
Examiner respectfully disagrees for the reasons provided above for the same claim limitation discussed for claim 1.

Further regarding claim 12, appellant argues (page 11 of the appeal brief):
“On pages 11 and 12 of the Office Action, the Examiner faults the Board for not considering his different reason for combining Schlag (fluid permeability) with Duvall and Brupbacher for the rejection of claim 12 versus claim 1. Even if this feature of Schlag is considered, it does not remedy the deficiencies of the Duvall / Brupbacher combination with respect to at least the claim 12 limitation of “the first longitudinal vent extending at least from the cylindrical portion to the first boss.” Moreover, it is evident that the Board did consider the Examiner’s argument regarding fluid permeability and rejected it, writing of the Examiner’s “deficient reason:” “(reasoning that Schlag’s longitudinal vent ‘allows for more fluid passage causing quicker fluid passage,’ which is no different than what Brupbacher already teaches).””.
Examiner respectfully disagrees. As stated in the rejection of claim 12, Schlag does teach the elongated vent defining element being fluid permeable (figure 3, reference 14” and paragraph 39). The motivation being the it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pressure vessel of Duvall, in view of Brupbacher, to include the elongated vent defining element being fluid permeable, as disclosed by Schlag, because including the elongated vent defining element being fluid permeable allows for increased fluid passage causing quicker fluid passage since some of the fluid can pass through the fluid permeable vent defining element, as explained by Schlag (paragraph 39).


    PNG
    media_image5.png
    343
    516
    media_image5.png
    Greyscale



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAVIER A PAGAN/Examiner, Art Unit 3735                                                                                                                                                                                                        
Conferees:
/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735  

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        
                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.